Case 2:20-cv-14131-RLR Document 40 Entered on FLSD Docket 10/08/2020 Page 1 of 3



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-CV-14131-ROSENBERG/MAYNARD

 MICHAEL GALLUP & SHARON
 GALLUP,

            Plaintiffs,
 v.

 WAL-MART STORES EAST, LP,
 et al.,

            Defendants.
                                                          /

        ORDER DENYING PLAINTIFFS’ MOTION TO FILE AMENDED COMPLAINT

            THIS CAUSE is before the Court on Plaintiffs’ Motion to File Amended Complaint at

 docket entry 34. The Motion has been fully briefed. For the reasons set forth below, the Motion is

 denied.

            In early 2016, Plaintiff Michael Gallup shopped at a store owned by Defendant Wal-Mart.

 DE 1-1 at 2.1 Mr. Gallup exited the store and walked through a crosswalk. Id. While in the

 crosswalk, Mr. Gallup was struck by a vehicle owned and operated by non-parties. Id. In 2020,

 Mr. Gallup and his wife initiated this suit against Wal-Mart for negligence. Id. The basis for

 Plaintiffs’ suit is that the crosswalk in front of the Wal-Mart should have had a stop sign. Id. at 3.

            Plaintiffs seek leave to amend. Plaintiffs seek to add the store manager and the assistant

 store manager as Defendants. Wal-Mart opposes amendment, arguing that such an amendment

 would be futile as it is impossible for the store managers to be held liable. Thus, Wal-Mart argues

 that Plaintiffs’ joinder of the store managers would be a fraudulent joinder intended to destroy

 diversity jurisdiction. A post-removal motion requesting joinder of a party should be closely


 1
     These facts are taken from Plaintiffs’ Complaint at docket entry 1.
Case 2:20-cv-14131-RLR Document 40 Entered on FLSD Docket 10/08/2020 Page 2 of 3



 scrutinized by the Court. Access Pictures, LLC v. Sony Pictures Home Entm’t, Inc., No. 16-CV-

 20529, 2017 WL 3107202, at *2 (S.D. Fla. Feb. 21, 2017). In considering whether to permit an

 amendment post-removal that would destroy diversity jurisdiction, the Court must consider the

 extent to which the purpose of the amendment is to defeat diversity jurisdiction. Scipione v.

 Advance Stores Co., No. 12-CV-687, 2012 WL 3105199, at *2 (M.D. Fla. July 31, 2012). Courts

 may consider the doctrine of fraudulent joinder in making such a determination on a motion to

 amend. Access Pictures, 2017 WL 3107202, at *2.

        Under Florida law an officer or employee of a company may be personally liable for a tort,

 even if that employee was operating within the scope of his or her employment, if the employee’s

 acts were due to personal fault. White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358 (Fla. Dist. Ct.

 App. 2005). A joinder of a party may be deemed fraudulent when there is no possibility that a

 plaintiff can prove a cause of action against a non-diverse defendant. Triggs v. John Crump Toyota,

 Inc., 154 F.3d 1284, 1287 (11th Cir. 1998).

        Here, Wal-Mart has provided a sworn declaration in support of its Response. In the sworn

 declaration, Wal-Mart attests that its store managers have no authority or responsibility to alter the

 design of a Wal-Mart parking lot. DE 35-1. Because Plaintiffs’ suit is premised on Wal-Mart’s

 lack of a stop sign at a crosswalk, Wal-Mart has facially met its burden to provide evidence that

 joinder of the store managers would be futile—it would be fraudulent joinder. See Pacheco v.

 AT&T Co., 139 F.3d 1368, 1380 (11th Cir. 1998) (the Court may consider affidavits to determine

 whether a defendant was fraudulently joined).

        The burden therefore shifts to Plaintiffs to file counter-affidavits; Plaintiffs have not done

 so and, as a result, the facts in support of Wal-Mart’s Response are not resolved in favor of

 Plaintiffs. See Legg v. Wyeth, 428 F.3d 1317, 1322-23 (11th Cir. 2005). Furthermore, “When a
                                                2
Case 2:20-cv-14131-RLR Document 40 Entered on FLSD Docket 10/08/2020 Page 3 of 3



 plaintiff seeks to join a party that would destroy diversity jurisdiction after removal, the analysis

 begins with 28 U.S.C. 1447(e) rather than the liberal amendment standards of Fed. R. Civ. P. 15.”

 Wade v. Dolgencorp, LLC, 2009 U.S. Dist. LEXIS 108908 (M.D. Fla. 2009) (citing Ingram v. CSX

 Transp., Inc., 146 F.3d 858 (11th Cir. 1998)); see 28 U.S.C. § 1447(e) (“If after removal the plaintiff

 seeks to join additional defendants whose joinder would destroy subject matter jurisdiction, the

 court may deny joinder, or permit joinder and remand the action to the State court.”).

         Here, instead of a counter-affidavit Plaintiffs rely upon interrogatory responses wherein

 Wal-Mart concedes that store managers have a duty to “monitor” parking lots. But this is not a

 case about parking lot monitoring. The Court is unaware of any case law that would impose a duty

 on store managers to station employees in crosswalks to regulate traffic. This is a case about

 parking lot design—the lack of the inclusion of a stop sign at a crosswalk. Wal-Mart has provided

 evidence that its managers have no authority or personal responsibility over parking lot design.

 This evidence has not been challenged by Plaintiffs.

         Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion for Leave to File

 Amended Complaint [DE 34] is DENIED.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 8th day of October,

 2020.


                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
 Copies furnished to Counsel of Record




                                                   3
